ANDERSON, J.
It Avas uncontroverted that after the lease was signed by the defendants, and after it was delivered to the Consolidated Insurance Agency, it was altered by W. E. Martin, who erased the Consolidated Insurance Agency as contracting agents of the plaintiff, and inserted his OAvn name as the agent who was executing the lease for Bryan, the plaintiff, and executed the lease by signing the name of J. R. Bryan, by him (Martin) as agent, and that this was done without the consent of the defendants. Therefore the important question to determine is whether or not the alteration was material. If it was material, it vitiated the lease. — Prim & Kimball v. Hammell, 134 Ala. 654, 32 South. 1006, 92 Am. St. Rep. 52; Brown v. Johnson, 127 Ala. 292, 28 South. 579, 51 L. R. A. 403, 85 Am. St. Rep. 134.
We think that the alteration was material. While the contract purported to bind the same lessor when signed by the defendants, it recited that it was executed through the Insurance Agency, and not through Martin. One may have had authority to bind Bryan to the terms of the lease, and the other may not have had the same authority. The Insurance Agency may have been more responsible in case of a breach, and want of authority to bind Bryan, than was Martin. It may be that Bryan subsequently ratified the act; but it is not a question as to Avhether or not Bryan subse*517quently made himself bound under the lease by ratifying the act of Martin, as the defendants’ rights were based upon the status of the lease when they signed it, and the fact that Bryan ratified the act of Martin did not render the defendants bound by the lease, unless they ratified the change in the lease, which does not appear from the record. — White Sewing Machine Co. v. Saxon, 121 Ala. 408, 25 South. 784.
As the trial court did not err in sustaining the defendants’ objection to the lease, the defendants were entitled to the general charge, which Avas properly given. The judgment of the city court is affirmed.
Affirmed.
Dowdell, C. J., and McClellan and Sayre, JJ., concur.